Case:15-06156-BKT7 Doc#:106 Filed:02/11/20 Entered:02/11/20 13:56:02                       Desc: Main
                           Document Page 1 of 1

                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF PUERTO RICO


  IN RE:
                                                    CASE NO.: 15-06156-BKT
  EDGARDO J. ALICEA ESPADA
                                                    CHAPTER 7
  DEBTOR


                              REPORT OF UNCLAIMED FUNDS

 TO THE HONORABLE COURT:

        The undersigned trustee of the above entitled estate, reports that the below listed check(s)
 has (have) been returned by the US Postal Service. The Trustee does not have any other postal
 address to which payment of said claims can be made:



              Case No.          Ck No.                    Pay To                        Amount

           15-06156-BKT          3018      EDGARDO J. ALICEA ESPADA                   $18,571.84


        Accordingly, by Check number 3019 in the amount of $18,571.84, the trustee hereby
 consigns the funds to the Clerk of the Court, in compliance with the provision of U.S.C. Section
 347.
        WHEREFORE, said trustee prays this Honorable Court to take notice of the above.
        RESPECTFULLY SUBMITTED.
        In San Juan, Puerto Rico, this 11 day of February, 2020.
        CERTIFICATE OF SERVICE: I hereby certify that the foregoing has been
 electronically filed with the Clerk of the Court using the CM/ECF System which will send
 notification of said filing to parties appearing in said system including the U.S. Trustee Office and
 sent by mail to Debtor and Debtor’s attorney.

                                                /s/ Wilfredo Segarra Miranda
                                               WILFREDO SEGARRA MIRANDA
                                               Chapter 7 Trustee
                                               P.O. BOX 9023385
                                               SAN JUAN, P.R. 00902-3385
                                               TEL. 787-725-6160
